
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 272
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Mr. Ehlers (for
			 himself, Mr. Boyd,
			 Ms. Richardson,
			 Mr. McCaul,
			 Mr. Rahall,
			 Mr. Graves,
			 Mr. Burgess,
			 Mr. Costello,
			 Mr. Posey,
			 Mr. Petri,
			 Mr. Filner,
			 Mr. Boozman,
			 Mr. Dent, Mr. Boswell, Mr.
			 Rehberg, Mr. Salazar,
			 Mr. Young of Alaska, and
			 Mr. Oberstar) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		CONCURRENT RESOLUTION
		Recognizing the many contributions made by
		  general aviation pilots and operators to the Haiti earthquake relief efforts,
		  and for other purposes.
	
	
		Whereas, on January 12, 2010, the Republic of Haiti
			 suffered a devastating earthquake;
		Whereas after the earthquake, general aviation pilots
			 rallied to provide transportation to Haiti for medical staff and relief
			 personnel;
		Whereas more than 4,500 relief flights to assist Haiti
			 were made by general aviation pilots in the 30-day period after the
			 earthquake;
		Whereas during this period business aircraft alone
			 conducted more than 700 flights to assist Haiti, transporting 3,500 passengers
			 and over 1,000,000 pounds of cargo and supplies;
		Whereas relief flights to assist Haiti were fully paid for
			 by individual general aviation pilots and aircraft owners;
		Whereas smaller general aviation aircraft were able to
			 deliver supplies and medical personnel to areas of Haiti outside of
			 Port-Au-Prince, which larger aircraft could not serve; and
		Whereas the selfless efforts of the general aviation
			 community have saved countless lives in Haiti and provided humanitarian
			 assistance in a time of need: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the many contributions made by
			 general aviation pilots and operators to the Haiti earthquake relief efforts;
			 and
			(2)encourages the
			 continued generosity of general aviation pilots and operators in ongoing
			 humanitarian relief efforts in Haiti.
			
